
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) by and between William L. Ottaviani
(the “Executive”) and Rex Energy Operating Corp., a Delaware corporation (the
“Company”), is made and entered into this 1st day of August, 2008 (the
“Effective Date”).
 
W I T N E S S E T H
 
WHEREAS, the Executive has been rendering services to the Company and its
affiliates under an Employment Agreement by and between the Executive and the
Company dated as of August 8, 2007, but effective September 4, 2007  (the
“Superseded Agreement”);
 
WHEREAS, the Company provides management and administrative services to its
parent, Rex Energy Corporation (“Rex”) and Rex’s subsidiaries;
 
WHEREAS, the Executive has been appointed as the Executive Vice President and
Chief Operating Officer of Rex by its Board of Directors (the “Board”);
 
WHEREAS, the Executive and the Company desire to make certain revisions and
amendments to the Superseded Agreement as herein provided and;
 
WHEREAS, the Executive is willing to commit himself to continue to serve the
Company and Rex, on the terms and conditions herein provided;
 
WHEREAS, the Company and the Executive desire to set forth in this Agreement the
terms and conditions of the Executive’s continued employment; and
 
NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements of the parties herein contained, and intending to be legally
bound hereby, the parties hereto agree as follows:
 
1. Employment and Term.
 
(a) Effective as of the Effective Date, except with respect to Sections 9(a) and
14 of the Superseded Agreement, which shall remain in effect under this
Agreement, the Superseded Agreement is hereby superseded by this Agreement, and
Executive shall have no further rights, and the Company or Rex shall have no
further liabilities, under the Superseded Agreement.
 
(b) The Company hereby agrees to continue to employ the Executive, and the
Executive hereby accepts the continued employment, on the terms and conditions
hereinafter set forth. The period of employment of the Executive by the Company
hereunder (the “Employment Period”) shall commence on the Effective Date and
shall end on the Executive’s Date of Termination (as defined in Section 7(b)
hereof).  The term of this Agreement (the “Term”) shall begin on the Effective
Date and shall end on the third (3rd) anniversary thereof; provided, that, on
third anniversary date of the Effective Date and each anniversary of such date
thereafter, the Term shall be extended for one (1) additional year unless, prior
to the date which is sixty (60) days prior to third anniversary date (with
respect to the extension on the third anniversary date) and each
 
-1-

--------------------------------------------------------------------------------


       anniversary of such date thereafter (with respect to each subsequent
annual extension), the Company or the Executive shall have given written notice
not to extend the Term                the Executive shall have incurred a
termination of employment with the Company.
 
2. Position and Duties.
 
(a) As of the Effective Date, the Executive shall serve as the Executive Vice
President and Chief Operating Officer of the Company and Rex, in which capacity
the Executive shall perform the usual and customary duties of such office, which
are normally inherent in such capacity in U.S. publicly held corporations of
similar size and character as Rex. The Executive shall report to the President
and Chief Executive Officer of the Company and Rex.  The Executive agrees and
acknowledges that, in connection with his employment relationship with the
Company and Rex, the Executive owes fiduciary duties to the Company and Rex and
will act accordingly.
 
(b) During the Employment Period, the Executive agrees to devote substantially
his full time, attention and energies to the Company’s and Rex’s business and
agrees to faithfully and diligently endeavor to the best of his ability to
further the best interests of the Company, Rex and its stockholders.  The
Executive shall not engage in any other business activity, whether or not such
business activity is pursued for gain, profit or other pecuniary
advantage.  Subject to the covenants of Section 9 herein, this shall not be
construed as preventing the Executive from investing his own assets in such form
or manner as will not require his services in the daily operations of the
affairs of the companies in which such investments are made. Further, subject to
Section 9 herein, the Executive may serve as a director of other companies, if
such service is approved by the Compensation Committee (the “Compensation
Committee”) of the Board, so long as such service is not detrimental to the
Company or Rex, does not interfere with the Executive’s service to the Company
and Rex and does not present the Executive with a conflict of interest.
 
(c) In keeping with the Executive’s fiduciary duties to the Company and Rex, the
Executive agrees that he shall not, directly or indirectly, become involved in
any conflict of interest, or upon discovery thereof, allow such a conflict to
continue.  Moreover, the Executive agrees that he shall promptly disclose to the
Board any facts which might involve any reasonable possibility of a conflict of
interest, or be perceived as such.
 
(d) Circumstances in which a conflict of interest on the part of the Executive
would or might arise, and which should be reported immediately by the Executive
to the Board, include the following: (i) ownership of a material interest in,
acting in any capacity for, or accepting directly or indirectly any payments,
services or loans from a supplier, contractor, subcontractor, customer or other
entity with which the Company or Rex does business; (ii) misuse of information
or facilities to which the Executive has access in a manner which will be
detrimental to the Company’s or Rex’s interest; (iii) disclosure or other misuse
of Confidential Information (as defined in Section 9);
 
-2-

--------------------------------------------------------------------------------


 
(iv) acquiring or trading in, directly or indirectly, other properties or
interests connected with the design, manufacture or marketing of products
designed, manufactured or marketed by the Company or Rex; (v) the appropriation
to the Executive or the diversion to others, directly or indirectly, of any
opportunity in which it is known or could reasonably be anticipated that the
Company or Rex would be interested; and (vi) the ownership, directly or
indirectly, of a material interest in an enterprise in competition with the
Company or Rex or their dealers and distributors or acting as a director,
officer, partner, consultant, employee or agent of any enterprise which is in
competition with the Company or Rex or its dealers or distributors.
 
(e) Further, the Executive covenants, warrants and represents that he shall:
 
(i) devote his full and best efforts to the fulfillment of his employment
obligations;
 
(ii) exercise the highest degree of fiduciary loyalty and care and the highest
standards and conduct in the performance of his duties; and
 
(iii) endeavor to prevent any harm, in any way, to the business or reputation of
the Company, Rex or their subsidiaries.
 
3. Place of Performance.  In connection with the Executive’s employment by the
Company and Rex, the Executive’s principal business address shall be at the
Company’s principal executive offices in State College, Pennsylvania (the
“Principal Place of Employment”).  Executive hereby agrees to perform a
substantial amount of his duties at the Principal Place of Employment, but the
Executive understands and agrees that he will be required to travel from time to
time for business purposes.
 
4. Compensation and Related Matters.
 
(a) Base Salary.  During the Employment Period, the Company shall pay the
Executive an annual base salary (“Base Salary”) in an amount that shall be
established from time to time by the Compensation Committee, payable in
approximately equal installments in accordance with the Company’s customary
payroll practices.  The Base Salary shall be set initially at $195,000.  The
Compensation Committee shall review the Executive’s Base Salary at least
annually thereafter during the Employment Period.  The Executive’s Base Salary
may be increased but not decreased during the Employment Period.
 
(b) Bonuses.   During the Employment Period, the Executive shall be eligible to
participate in the annual incentive compensation plan for executives established
and adopted by Rex and the Company, or any successor plan or plans, if any,
thereto (the “Annual Incentive Plan”).  The bonus opportunity afforded the
Executive pursuant under the Annual Incentive Plan may vary from year to year
and any bonus earned thereunder, if any, (the “Annual Bonus”) shall be paid at a
time and in a manner consistent with the Company’s customary practices. The
Executive’s bonus levels established under the Annual Incentive Plan will be
contingent upon Rex achieving predetermined performance goals and approval by
the Compensation Committee.
 
-3-

--------------------------------------------------------------------------------


(c) Equity-Based Compensation and Performance Awards.  During the Employment
Period, subject to an assessment of the Executive’s performance and individual
levels of achievement by the Chief Executive Officer of Rex and subject further
to the approval of the Compensation Committee or the Board, as the case may be,
the Executive shall be eligible to receive equity-based compensation awards and
performance awards on substantially similar terms and conditions no less
favorable than awards made to other senior executive officers of the Company.
 
(d) Expenses.  The Company shall promptly reimburse the Executive for all
reasonable business expenses incurred during the Employment Period by the
Executive in performing services hereunder, including all expenses of travel and
living expenses while away from home on business or at the request of and in the
service of the Company; provided, in each case, that such expenses are incurred
and accounted for in accordance with the policies and procedures established by
the Company.
 
(e) Other Benefits.  During the Employment Period, the Executive shall be
entitled to participate in all of the employee benefit plans and arrangements
made available by the Company to its other senior executive officers, subject to
and on a basis consistent with the terms, conditions and overall administration
of such plans and arrangements, and shall be entitled to perquisites that may be
added with the approval of the Compensation Committee.  Notwithstanding the
foregoing, the Company shall have the right to change, amend or discontinue any
benefit plan, program, or perquisite, so long as such changes are similarly
applicable to senior executive officers of the Company generally.   The
Executive shall also be entitled to a monthly vehicle allowance in the amount of
$500.00 per month payable in accordance with the Company’s normal payroll
practices.
 
(f) Paid Time Of Benefits.  During the Employment Period, the Executive shall be
entitled to Paid Time Off benefits in accordance with and subject to the terms
and conditions of the Company’s Paid Time Off Policy, as such policy may be in
effect from time to time.   For purposes of the calculation of the Executive’s
entitlement to Paid Time Off only, the Executive will be credited with seven (7)
years of service to the Company (as of September 4, 2007).  The Executive will
also be entitled to any paid holidays offered to employees of the Company when
and as established by the Company.
 
(g) Services Furnished.  During the Employment Period, the Executive shall at
all times be provided with office space, stenographic assistance and such other
facilities and services as are suitable to his position and no less favorable
than those being provided to the Executive by the Company as of the date hereof.
 
5. Offices.  Subject to Sections 2, 3 and 4 hereof, the Executive agrees to
serve without additional compensation, if elected or appointed thereto, as a
director of any of Rex’s  or the Company’s subsidiaries and as a member of any
committees of the board of directors of any such subsidiaries, and in one or
more executive positions of Rex or any of Rex’s or the Company’s subsidiaries;
provided, that the Executive is indemnified for serving in any and all such
capacities on a basis no less favorable than is currently or may be provided to
any other director of the Company, Rex or any of their subsidiaries, or in
connection with any such
 
-4-

--------------------------------------------------------------------------------


 
executive position, as the case may be.  This indemnity is in addition to and
not in replacement of the Company’s obligations to provide indemnity pursuant to
Section 11 hereof.
 
6. Termination.  The Employment Period shall end in the event of a termination
of the Executive’s employment in accordance with any of the provisions of
Section 6 or 7, and the Term shall expire in the event of a termination of
Executive’s employment by the Company or Rex for Cause or by the Executive
without Good Reason, in each case, on the Executive’s Date of
Termination.  Otherwise the Term shall expire as set forth in Section 1.
 
(a) Death.  The Executive’s employment hereunder shall terminate upon his death.
 
(b) Disability.  If, as a result of the Executive’s incapacity due to physical
or mental illness, the Executive shall have been absent from the full-time
performance of his duties hereunder for the entire period of ninety (90) days in
the aggregate during any period of twelve (12) consecutive months or it is
reasonably expected that such disability will exist for more than such period of
time, and within thirty (30) days after written Notice of Termination (as
defined in Section 7) is given (which notice may be given during such ninety
(90) day period) shall not have returned to the performance of his duties
hereunder on a full-time basis, the Company or Rex may terminate the Executive’s
employment hereunder for “Disability.”
 
During any period that the Executive fails to perform his duties hereunder as a
result of incapacity due to physical or mental illness (“Disability Period”),
the Executive shall continue to receive his Base Salary at the rate in effect at
the beginning of such period as well as all other payments and benefits set
forth in Section 4 hereof, reduced by any payments made to the Executive during
the Disability Period under the disability benefit plans of the Company then in
effect or under the Social Security disability insurance program.
 
(c) Cause.  The Company or Rex may terminate the Executive’s employment
hereunder for Cause.  For purposes of this Agreement, “Cause” means conduct,
activities or performance by the Executive which, in the good faith
determination of the Company, Rex (or their successors), based upon the
information then in its possession, is detrimental to its interests, business,
goodwill or reputation.  Both the Executive and the Company recognize that it is
not possible to describe every circumstance in which “Cause” would exist.  By
way of illustration only, the Executive and the Company agree that “Cause”
includes, but is not limited to:  excessive absenteeism; failure or refusal to
perform the duties or obligations of the Executive under this Agreement;
insubordination; theft or abuse of the property or the property of the Company,
Rex or their affiliates, parents, subsidiaries, customers, employees,
contractors or business associates; dishonesty; working while intoxicated;
violation of the Company’s or Rex’s rules, policies, procedures or practices;
abuse of benefits or privileges of employment; unprofessional conduct toward or
unlawful discrimination against the Company’s or Rex’s employees, customers,
business associates, contractors or visitors; and any unauthorized conduct which
creates a risk or loss or liability to the Company or Rex or damaging their
reputations or interests.   Furthermore, for purposes of this Agreement,
 
-5-

--------------------------------------------------------------------------------


 
the Rex or the Company shall have “Cause” to terminate the Executive’s
employment hereunder upon the occurrence of any of the following events:
 
(i) the Executive is convicted of an act of fraud, embezzlement, theft or other
criminal act constituting a felony;
 
(ii) a material breach by the Executive of any material provision of this
Agreement;
 
(iii) the failure by the Executive to perform any and all covenants contained in
Sections 2(c), 2(d), 2(e) and 9 of this Agreement for any reason other than the
Executive’s death, Disability or following the Executive’s delivery of a Notice
of Termination for Good Reason; or
 
(iv) a material breach by the Executive of the Company’s or Rex’s Code of
Business Conduct and Ethics;
 
provided, that, the Executive shall have thirty (30) days from the date on which
the Executive receives Rex’s or the Company’s Notice of Termination for Cause
under clause (ii), (iii) or (iv) above to remedy any such occurrence otherwise
constituting Cause under such clause (ii), (iii) or (iv).
 
(d) Good Reason.  The Executive may terminate his employment hereunder for “Good
Reason”.  Good Reason for the Executive’s termination of employment shall mean
the occurrence, without the Executive’s prior written consent, of any one or
more of the following:
 
(i) the assignment to the Executive on a permanent basis of a material amount of
duties which are inconsistent with the Executive’s position, authorities, duties
or other responsibilities as contemplated by Section 2 of this Agreement;
provided, however that the Executive acknowledges and agrees that a change
solely in office or title of the Executive, by itself, shall not automatically
constitute grounds for termination for Good Reason;
 
(ii) the relocation of the Principal Place of Employment to a location more than
twenty five (25) miles from the Principal Place of  Employment; or
 
(iii) a material breach by the Company of any material provision of this
Agreement;
 
provided, in any case, that the Company shall have thirty (30) days from the
date on which the Company receives the Executive’s Notice of Termination for
Good Reason to remedy any such occurrence otherwise constituting Good Reason.

If one or more Changes in Control of the Company (as hereinafter defined) occurs
prior to the termination of this Agreement, Good Reason for the Executive’s
termination of employment shall, in addition to the events listed

-6-

--------------------------------------------------------------------------------


 
above, also mean the occurrence, without the Executive’s prior written consent,
of any one or more of the following:
 
(i) the Company, Rex or either of their successors, as the case may be, reduces
the Executive’s Base Salary as in effect immediately before the occurrence of
the first Change in Control of the Company or as the Executive’s Base Salary may
be increased from time to time after that occurrence;
 
(ii) the Company, Rex or either of their successors, as the case may be, reduces
the Annual Bonus opportunity afforded the Executive to an amount less than the
Annual Bonus opportunity afforded the Executive under the Annual Incentive Plan
as in effect immediately before the occurrence of the first Change in Control of
the Company;
 
(iii) the Company, Rex or either of their successors, as the case may be,  fails
to (x) continue in effect any bonus, incentive, profit sharing, performance,
savings, retirement or pension policy, plan, program or arrangement (such
policies, plans, programs and arrangements collectively being referred to herein
as “Basic Benefit Plans”), including, but not limited to, any deferred
compensation, supplemental executive retirement or other retirement income,
stock option, stock purchase, stock appreciation, or similar policy, plan,
program or arrangement of the Company or Rex, in which the Executive was a
participant immediately before the occurrence of the first Change in Control of
the Company, or any substitute plan adopted by the Board of Directors and in
which the Executive was a participant immediately before the occurrence of the
last Change in Control of the Company, unless an equitable and reasonably
comparable arrangement (embodied in a substitute or alternative benefit or plan)
shall have been made with respect to such Basic Benefit Plan promptly following
the occurrence of the last Change in Control of the Company, or (y) continue the
Executive’s participation in any Basic Benefit Plan (or any substitute or
alternative plan) on substantially the same basis, both in terms of the amount
of benefits provided to the Executive (which are in any event always subject to
the terms of any applicable Basic Benefit Plan) and the level of the Executive’s
participation relative to other participants, as existed immediately before the
occurrence of the first Change in Control of the Company;
 
(iv) the Company, Rex or either of their successors, as the case may be, fails
to continue to provide the Executive with benefits substantially similar to
those enjoyed by the Executive under any of the Company’s or Rex’s other
executive benefit plans, policies, programs and arrangements, including, but not
limited to, life insurance, medical, dental, health, hospital, accident or
disability plans, in which the Executive was a participant immediately before
the occurrence of the first Change in Control of the Company;
 
(v) the Company, Rex or either of their successors, as the case may be, takes
any action that would directly or indirectly materially reduce any other
non-contractual benefits that were provided to the Executive by the Company
 
-7-

--------------------------------------------------------------------------------


 
immediately before the occurrence of the first Change in Control of the Company
or deprive the Executive of any material fringe benefit enjoyed by the Executive
immediately before the occurrence of the first Change in Control of the Company;
 
(vi) the Company, Rex or either of their successors, as the case may be, fails
to provide the Executive with the number of hours of Paid Time Off (or a
reasonably comparable equivalent) to which the Executive was entitled in
accordance with the Company’s Paid Time Off in effect immediately before the
occurrence of the first Change in Control of the Company;
 
(vii) the Company, Rex or either of their successors, as the case may be,
requires the Executive to perform a majority of his duties outside the
Executive’s principal office for a period of more than 21 consecutive days or
for more than 90 days in any calendar year;
 
(viii) the Company, Rex or either of their successors, as the case may be, fails
to honor any provision of any agreement the Executive has or may in the future
have with the Company or Rex or fails to honor any provision of this Agreement;
 
(ix) the Company, Rex or either of their successors, as the case may be, gives
effective notice of an election to terminate at the end of the term or the
extended term of any employment agreement Executive has or may in the future
have with the Company, Rex or the successor in accordance with the terms of any
such agreement; or
 
(x) the Company, Rex or either of their successors, as the case may be, purports
to terminate the Executive’s employment by the Company unless notice of that
termination shall have been given to the Executive pursuant to, and that notice
shall meet the requirements of, Section 7(a);
 
provided, in any case, that the Company or its successor shall have thirty (30)
business days from the date on which the Company or its successor receives the
Executive’s Notice of Termination for Good Reason to remedy any such occurrence
otherwise constituting Good Reason.
 
(e) Termination of Agreement.  Either party hereto may terminate this Agreement
at any time by giving the Company or the Executive, as the case may be, no more
than thirty (30) days’ prior written notice, in accordance with Section 7
hereof, of such party’s intent to so terminate this Agreement.
 
7. Termination Procedure.
 
(a) Notice of Termination.  Any termination of the Executive’s employment by the
Company or Rex or by the Executive (other than termination pursuant to
Section 6(a) hereof) shall be communicated by written Notice of Termination to
the other party hereto in accordance with Section 12 hereof.  For purposes of
this Agreement, a “Notice of Termination” shall mean a notice that shall
indicate the specific termination
 
-8-

--------------------------------------------------------------------------------


 
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.
 
(b) Date of Termination.  “Date of Termination” shall mean (i) if the
Executive’s employment is terminated pursuant to Section 6(a) above, the date of
the Executive’s death, (ii) if the Executive’s employment is terminated pursuant
to Section 6(b) above, thirty (30) days after Notice of Termination is given
(provided that the Executive shall not have returned to the performance of his
duties on a full-time basis during such thirty (30) day period), (iii) if the
Executive’s employment is terminated pursuant to Section 6(c) above, the date
specified in the Notice of Termination, which date may be no earlier than the
date the Executive is given notice in accordance with Section 12 hereof, (iv) if
the Executive’s employment is terminated pursuant to Section 6(d) above, the
date specified in the Notice of Termination, which date shall not be later than
thirty (30) days following the date on which the Notice of Termination is given
and (v) if the Executive’s employment is terminated for any other reason, the
date specified in the Notice of Termination, which date shall be not later than
thirty (30) days following the date on which Notice of Termination is given;
provided, that, if within ten (10) days after any Notice of Termination is given
the party receiving such Notice of Termination notifies the other party that a
dispute exists concerning such termination, the Date of Termination shall be the
date on which the dispute is finally determined, either by mutual written
agreement of the parties or by a binding and final arbitration award.
 
8. Compensation upon Termination or During Disability.
 
(a) Accrued Obligation Defined.  For purposes of this Agreement, payment of the
“Accrued Obligation” shall mean payment by the Company to the Executive (or his
designated beneficiary or legal representative, as applicable), when due, of all
vested benefits to which the Executive is entitled under the terms of the
employee benefit plans in which the Executive is a participant as of the Date of
Termination and a lump sum amount in cash equal to the sum of (i) the
Executive’s Base Salary through the Date of Termination, (ii) any compensation
previously deferred by the Executive (together with any accrued interest or
earnings thereon) and any accrued Paid Time Off and (iii) any other amounts due
the Executive as of the Date of  Termination, in each case to the extent not
theretofore paid.
 
(b) Disability; Death.  Following the termination of the Executive’s employment
pursuant to Sections 6(a) or (b) hereof, the Company shall pay to the Executive
(or his designated beneficiary or legal representative, if applicable):
 
(i) the Accrued Obligation,
 
(ii) a lump sum in cash equal to one-third of the Executive’s annual Base Salary
as in effect on the Date of Termination, and
 
(iii) a lump sum in cash equal to the Executive’s Annual Bonus, if any,  under
the Annual Incentive Plan for the fiscal year of the Company in which the
 
-9-

--------------------------------------------------------------------------------


 
Date of Termination occurs computed at the target rate as may be determined and
approved by the Compensation Committee for other Executive Vice Presidents of
the Company prorated to the Date of Termination.
 
The Company shall pay the Executive the amounts required pursuant to this
Section 8(b) no later than 60 days after the termination of the Executive’s
employment pursuant to Sections 6(a) or (b) hereof; provided, however, that
the   Annual Bonus, if any, to be paid to the Executive pursuant to Section
8(b)(iii) hereof shall be paid at the time and in the manner in which annual
bonuses are paid to the other Executive Vice Presidents of the Company under the
Annual Incentive Plan as determined by the Compensation Committee.
 
(c) By the Company for Cause.  If during the Term the Executive’s employment is
terminated by the Company pursuant to Section 6(c) hereof, the Company shall pay
to the Executive the Accrued Obligation within thirty (30) days following the
Date of Termination. Following such payment, the Company shall have no further
obligations to the Executive other than as may be required by law or the terms
of an employee benefit plan of the Company.
 
(d) By the Executive Without Good Reason.  If during the Term the Executive
terminates his employment for any reason other than Good Reason, the Company
shall pay to the Executive the Accrued Obligation within thirty (30) days
following the Date of Termination. Following such payment, the Company shall
have no further obligations to the Executive other than as may be required by
law or the terms of an employee benefit plan of the Company.  The Executive
shall not have breached this Agreement if he terminates his employment for any
reason.
 
(e) By the Company Without Cause, by the Executive for Good Reason or In
Connection With a Change In Control.  If during the Term the Executive’s
employment is terminated by the Company other than for Cause, death or
Disability, if the Executive terminates his employment for Good Reason, or if
the Executive’s employment is terminated “In Connection With a Change of
Control” (as defined below), then:
 
(i) Within thirty (30) days after the Date of Termination the Company shall pay
the Executive the Accrued Obligation.
 
(ii) Subject to clause (ix), within sixty (60) days after the Date of
Termination the Company shall also pay to the Executive a lump sum cash
severance payment in an amount equal to his Base Salary (at the rate in effect
as of the Date of Termination).
 
(iii) In the case of a termination of the Executive’s employment other than for
Cause or if the Executive terminates his employment for Good Reason, subject to
clause (ix), the Company shall also pay to the Executive a lump sum in cash
equal to the Executive’s Annual Bonus, if any, under the Annual Incentive Plan
for the fiscal year of the Company in which the Date of Termination occurs
computed at the target rate as may be determined and approved by the
 
-10-

--------------------------------------------------------------------------------


 
Compensation Committee for the other Executive Vice Presidents of the Company
(such amount, if any, to be paid to the Executive at the time and in the manner
in which annual bonuses are paid to the other executives of the Company under
the Annual Incentive Plan as determined by the Compensation Committee).
 
(iv) In the case of a termination of the Executive’s employment in Connection
With a Change of Control, subject to clause (ix), within sixty (60) days after
the Date of Termination, the Company shall also pay to the Executive a lump sum
in cash equal to the expected value of the Executive’s bonus opportunity under
the Annual Incentive Plan for the fiscal year of the Company in which the Date
of Termination occurs prorated to the Date of Termination.  Such payment is an
accelerated payment of the bonus for the fiscal year in which the Date of
Termination occurs and is in lieu of all other bonus payments that would have
otherwise been due to the Executive under the Annual Incentive Plan after the
completion of the fiscal year.
 
(v) For a period of up to one (1) year from the Date of Termination, the Company
shall arrange to provide the Executive and his dependents medical insurance
benefits substantially similar to those provided to the Executive and his
dependents immediately prior to the Date of Termination (at no greater cost  to
the Executive than such cost to the Executive in effect immediately prior to the
Date of Termination, or, if greater, the cost to similarly situated active
employees of the Company under the applicable group health plan of the Company).
 
(vi) Subject to clause (ix), no later than 60 days after the Date of Termination
the Company shall pay the Executive an amount equivalent to the product of
(1) the monthly basic life insurance premium applicable to the Executive’s basic
life insurance coverage immediately prior to the Date of Termination and
(2) twelve (12).  The Executive may, at his option, convert his basic life
insurance coverage to an individual policy after the Date of Termination by
completing the forms required by the Company for this purpose.
 
(vii) For a period of up to one (1) year from the Date of Termination, the
Company shall continue to provide the Executive perquisites, other than
executive life insurance, in the manner specified in Section 4(e).  Subject to
clause (ix), these amounts shall be paid on the first of each month following
the month in which such amounts should have otherwise been paid.
 
(viii) Subject to the Executive’s group health plan coverage continuation rights
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended,
the benefits and perquisites listed in clauses (v) of this Section 8(e) shall be
reduced to the extent benefits and perquisites of the same type are received by
or made available to the Executive during such period, and provided, further,
that the Executive shall have the obligation to notify the Company that he is
entitled to or receiving such benefits and perquisites.  Except with respect to
the benefits provided pursuant to clause (v), the amount of any payment or
benefit provided for in this Agreement shall not be reduced by any compensation
earned
 
-11-

--------------------------------------------------------------------------------


 
by the Executive as the result of employment by another employer, or by
retirement benefits. Payments to the Executive under this Section 8 (other than
Accrued Obligations) are contingent upon the Executive’s execution of a release
substantially in the form of Exhibit A hereto.
 
(ix) If the Board (or its delegate) determines in its sole discretion that as of
the date of the Executive’s termination the Executive is a “specified employee”
(as defined in Section 409A(a)(2)(B)(i) of the Code, and Department of Treasury
regulations and other interpretive guidance issued thereunder) as of the date of
the Executive’s termination and that any payment due under clauses (ii), (iii)
or (iv) during the six-month period that commences on and follows the
Executive’s Date of Termination must be delayed to comply with Section 409A of
the Code, then such payment(s) shall be paid in one lump sum amount on the first
business day following the six-month anniversary of the date of the Executive’s
Date of Termination.
 
(f) “In Connection With a Change of Control” defined.   For purposes of this
Agreement, a termination “In Connection With a Change of Control” shall mean the
termination of the Executive’s employment by the Company or its successor, as
the case may be, for any reason other than for Cause, death or Disability upon,
in connection with, or within 180 days following, a “Change In Control of the
Company” (as defined below).  For purposes of this Agreement, a “Change in
Control of the Company” shall mean the occurrence of any of the following after
the Effective Date:
 
(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
from time to time, (the “Exchange Act”) (a “Covered Person”) of beneficial
ownership (within the meaning of rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (i) the then outstanding shares of the common stock of
Rex (the “Outstanding Company Common Stock”), or (ii) the combined voting power
of the then outstanding voting securities of Rex entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (i) of this
Section 8(f), the following acquisitions shall not constitute a Change in
Control of Rex: (1) any acquisition directly from Rex, (2) any acquisition by
Rex, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by Rex or any entity controlled by Rex, or (4) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (1), (2) and (3) of subsection (iii) of this Section 8(f); or
 
(ii) Individuals who, as of the Effective Date, constitute the Board of Rex (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Rex; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election, or nomination for election by
Rex’s shareholders, was approved by a vote of at least two-thirds of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
 
-12-

--------------------------------------------------------------------------------


 
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Covered Person other than the Board of Rex; or
 
(iii) Consummation of (xx) a reorganization, merger or consolidation or sale of
Rex, or (yy) a disposition of all or substantially all of the assets of Rex (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, direct or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns Rex or all or
substantially all of Rex’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (2) no
Covered Person (excluding any employee benefit plan (or related trust) of Rex or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 30% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination.
 
9. Confidential Information; Non-Competition; Non-Solicitation.
 
(a) Confidential Information.  The Executive shall hold in a fiduciary capacity
for the benefit of the Company and Rex all trade secrets, confidential
information, and knowledge or data relating to the Company, Rex or their
subsidiaries and their businesses, which shall have been obtained by the
Executive during the Executive’s employment by the Company or Rex and which
shall not have been or hereafter become public knowledge (other than by acts by
the Executive or representatives of the Executive in violation of this
Agreement) (hereinafter being collectively referred to as “Confidential
Information”).  For the avoidance of doubt, Confidential Information shall not
include information that:
 
(i) was already in Executive’s possession prior to September 4, 2007; provided
that the information is not known by the Executive to be subject to
 
-13-

--------------------------------------------------------------------------------


 
another confidentiality agreement with, or other obligation of secrecy to, the
Company, Rex or any of their subsidiaries,
 
(ii) becomes generally available to the public other than as a result of a
disclosure by the Executive, or
 
(iii) becomes available to the Executive on a non-confidential basis from a
source other than the Company, Rex or any of their subsidiaries or any of their
respective directors, officers, employees, agents or advisors; provided, that
such source is not known by the Executive to be bound by a confidentiality
agreement with or other obligation of secrecy to the Company, Rex or any of
their subsidiaries.
 
The Executive shall not, without the prior written consent of the Company or as
may otherwise be required by law or legal process, communicate or divulge any
such trade secrets, information, knowledge or data to anyone other than the
Company, Rex and those designated by the Company.  Any termination of the
Executive’s employment or of this Agreement shall have no effect on the
continuing operation of this Section 9(a).  The Executive agrees to return all
Confidential Information, including all photocopies, extracts and summaries
thereof, and any such information stored electronically on tapes, computer disks
or in any other manner to the Company at any time upon request by the Company
and upon the termination of his employment hereunder for any reason.
 
(b) Non-Competition. During the Employment Period and for a period of one (1)
year following the Date of Termination, the Executive shall not, within the
Restricted Territory, as defined below, engage in Competition, as defined below,
with the Company, Rex or any of their subsidiaries; provided, that it shall not
be a violation of this Section 9(b) for the Executive to become the registered
or beneficial owner of up to five percent (5%) of any class of the capital stock
of a corporation registered under the Securities Exchange Act of 1934, as
amended, provided that the Executive does not actively participate in the
business of such corporation until such time as this covenant
expires.  Notwithstanding the foregoing, the restrictions imposed by this
Section 9(b) shall not apply if the termination of the Executive’s employment
was by the Company without Cause or by the Executive with Good Reason, or occurs
by reason of expiration of the term of this Agreement (which term includes any
extension period pursuant to the operation of Section 11 hereof).
 
(c) For purposes of this Agreement, “Restricted Territory” means anywhere within
a two (2) mile radius of any Area of Mutual Interest, oil or gas producing
property or mineral interest in which the Company, Rex or any of their
subsidiaries has an interest as of the Date of Termination.  “Competition” by
the Executive means the Executive’s engaging in, or otherwise directly or
indirectly being employed by or acting as a consultant or lender to, or being a
director, officer, employee, principal, agent, stockholder, member, owner or
partner of, or permitting his name to be used in connection with the activities
of any other business or organization which competes, directly or indirectly,
with the business of the Company, Rex or their subsidiaries  as the same shall
be constituted at any time during the Term.
 
-14-

--------------------------------------------------------------------------------


 
(d) Non-Solicitation. During the Employment Period and for a period of one (1)
year following the Date of Termination, the Executive agrees that he will not,
directly or indirectly, for his benefit or for the benefit of any other person,
firm or entity, do any of the following:
 
(i) solicit from any customer doing business with the Company, Rex or their
subsidiaries as of the Date of Termination that is known to Executive, business
of the same or of a similar nature to the business of the Company, Rex or their
subsidiaries with such customer;
 
(ii) solicit from any potential customer of the Company, Rex or their
subsidiaries that is known to the Executive business of the same or of a similar
nature to that which has been the subject of a known written or oral bid, offer
or proposal by the Company, Rex or their subsidiaries, or of substantial
preparation with a view to making such a bid, proposal or offer, within six (6)
months prior to such Date of Termination;
 
(iii) solicit the employment or services of any person who was known to be
employed by or was a known consultant to the Company, Rex or their subsidiaries
upon the Date of Termination, or within six (6) months prior thereto; or
 
(iv) otherwise knowingly interfere with the business or accounts of the Company,
Rex or their subsidiaries.
 
The Executive and the Company agree and acknowledge that the Company has a
substantial and legitimate interest in protecting the Company’s, Rex’s and their
subsidiaries’ Confidential Information and goodwill. The Executive and the
Company further agree and acknowledge that the provisions of this Section 9 are
reasonably necessary to protect the Company’s, Rex’s and their subsidiaries’
legitimate business interests and are designed to protect the Company’s, Rex’s
and their subsidiaries’ Confidential Information and goodwill.
 
The Executive agrees that the scope of the restrictions as to time, geographic
area, and scope of activity in this Section 9 are reasonably necessary for the
protection of the Company’s, Rex’s and their subsidiaries’ legitimate business
interests and are not oppressive or injurious to the public interest.  The
Executive agrees that in the event of a breach or threatened breach of any of
the provisions of this Section 9 the Company shall be entitled to injunctive
relief against the Executive’s activities to the extent allowed by law, and the
Executive waives any requirement for the posting of any bond by the Company in
connection with such action. The Executive further agrees that any breach or
threatened breach of any of the provisions of Section 9(a) would cause injury to
the Company for which monetary damages alone would not be a sufficient remedy.
 
10. Indemnification; Insurance.  The Company and/or Rex shall indemnify the
Executive to the fullest extent permitted by the laws of the Company’s state of
incorporation in effect at that time, or certificate of incorporation and
by-laws of the Company, whichever affords
 
-15-

--------------------------------------------------------------------------------


 
the greater protection to the Executive.  The Executive will be entitled to any
insurance policies the Company or Rex may elect to maintain generally for the
benefit of their respective officers and directors against all costs, charges
and expenses incurred in connection with any action, suit or proceeding to which
he may be made a party by reason of being a director or officer of the Company,
Rex or their subsidiaries.
 
11. Successors; Binding Agreement.
 
(a) Company’s Successors.  The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Executive to compensation from the Company in
the same amount and on the same terms as he would be entitled to hereunder if he
terminated his employment for Good Reason, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination.  As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which executes and delivers the
agreement provided for in this Section 11 or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.
 
(b) Executive’s Successors.  This Agreement and all rights of the Executive
hereunder shall inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive should die while any
amounts would still be payable to him hereunder if he had continued to live, all
such amounts unless otherwise provided herein shall be paid in accordance with
the terms of this Agreement to the Executive’s devisee, legatee or other
designee or, if there is no such designee, to the Executive’s estate.
 
12. Notice.  For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by United States certified or registered mail, return receipt requested,
postage prepaid, addressed as follows:
 
 
If to the Executive:

 


 
 
William L. Ottaviani

 
 
[address]

 
If to the Company:
 


 
Rex Energy Operating Corp.
 
Attention:  General Counsel
 
-16-

--------------------------------------------------------------------------------


476 Rolling Ridge Drive, Suite 300
 
State College, Pennsylvania 16803
 
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
13. Amendment or Modification; Waiver.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and such officer of the Company as
may be specifically designated by the Board or its Compensation Committee.  No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not set forth expressly in Agreement.
 
14. Dispute Resolution.  Any dispute or controversy arising under or in
connection with this Agreement, the Executive’s employment by the Company or the
Executive’s compensation or benefits (a “Dispute”) shall be settled in
accordance with the procedures described in this Section 14.
 
(a) First, the parties shall attempt in good faith to resolve any Dispute
promptly by negotiations between the Executive and executives or directors of
the Company who have authority to settle the Dispute.  Either party may give the
other disputing party written notice of any Dispute not resolved in the normal
course of business.  Within five days after the effective date of that notice,
the Executive and such executives or directors of the Company shall agree upon a
mutually acceptable time and place to meet and shall meet at that time and
place, and thereafter as often as they reasonably deem necessary, to exchange
relevant information and to attempt to resolve the Dispute.  The first of those
meetings shall take place within 30 days of the effective date of the disputing
party’s notice.  If the Dispute has not been resolved within 60 days of the
disputing party’s notice, or if the parties fail to agree on a time and place
for an initial meeting within five days of that notice, either party may
initiate mediation and arbitration of the Dispute as provided hereinafter.  If a
negotiator intends to be accompanied at a meeting by an attorney, the other
negotiators shall be given at least three business days’ notice of that
intention and may also be accompanied by an attorney.  All negotiations pursuant
to this Section 14 shall be treated as compromise and settlement negotiations
for the purposes of applicable rules of evidence and procedure.
 
(b) Second, if the Dispute is not resolved through negotiation as provided in
Section 14(a), either disputing party may require the other to submit to
non-binding mediation with the assistance of a neutral, unaffiliated
mediator.  If the parties encounter difficulty in agreeing upon a neutral, they
shall seek the assistance of the American Arbitration Association in the
selection process.
 
(c) Any Dispute that has not been resolved by the non-binding procedures
provided in Sections 14(a) and 14(b) within 90 days of the initiation of the
first of
 
-17-

--------------------------------------------------------------------------------


 
the procedures shall be finally settled by arbitration conducted expeditiously
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association or of such similar organization as the parties hereto may mutually
agree; provided, that if one party has requested the other to participate in a
non-binding procedure and the other has failed to participate within 30 days of
the written request, the requesting party may initiate arbitration before the
expiration of the period.  The arbitration shall be conducted by three
independent and impartial arbitrators.  Executive shall appoint one arbitrator,
the Company shall appoint a second arbitrator, and a third arbitrator not
appointed by the parties shall be appointed by the first two arbitrators
selected.  The arbitration shall be held in Centre County,
Pennsylvania.  Judgment may be entered on the arbitrator’s award in any court
having jurisdiction.  The arbitrators shall award the prevailing party in the
arbitration its costs and expenses, including reasonable attorney’s fees,
incurred in connection with the Dispute.  The arbitrators shall not award any
amount to either the Executive or the Company in excess of the compensation,
employee benefits and indemnification amounts that the Company paid or should
have paid to the Executive pursuant to this Agreement.
 
(d) Notwithstanding the Dispute resolution provisions of this Section 14, either
party may bring an action in a court of competent jurisdiction in an effort to
enforce the provisions of this Section 14 and to seek injunctive relief to
protect the party’s rights pending resolution of a Dispute pursuant to this
Section 14, including, without limitation, the Company’s rights pursuant to
Section 9 of this Agreement.
 
(e) Each party shall pay all of their respective costs and expenses (including,
but not limited to, reasonable attorneys’ fees, the fees of the arbitrators and
any other related costs) for any arbitration proceeding or legal action
initiated under this Section 14; provided, however, that if in any such
arbitration proceeding or legal action, the arbitrator or court, respectively,
determines that either the Executive or the Company, as the case may be, has
prosecuted or defended any issue in such proceeding or action in bad faith, the
arbitrator or court, respectively, may allocate the portion of such costs and
expenses relating to such issue between the parties in any other manner deemed
fair, equitable and reasonable by the arbitrator or court, respectively.
 
15. Governing Law.  The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the Commonwealth of
Pennsylvania without regard to its conflicts of law principles.
 
16. Miscellaneous.  All references to sections of any statute shall be deemed
also to refer to any successor provisions to such sections.  The obligations of
the parties under Sections 8, 9, 10, 14 and 19 hereof shall survive the
expiration of the Term.  The compensation and benefits payable to the Executive
or his beneficiary under Section 8 of this Agreement shall be in lieu of any
other severance benefits to which the Executive may otherwise be entitled upon
his termination of employment under any severance plan, program, policy or
arrangement of the Company.
 
17. Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this
 
-18-

--------------------------------------------------------------------------------


 
Agreement, which shall remain in full force and effect throughout the Term.
Should any one or more of the provisions of this Agreement be held to be
excessive or unreasonable as to duration, geographical scope or activity, then
that provision shall be construed by limiting and reducing it so as to be
reasonable and enforceable to the extent compatible with the applicable law.
 
18. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
19. Release.  In consideration of the benefits and compensation which may be
awarded to the Executive pursuant to Section 8 of this Agreement, the Executive
hereby agrees to execute and be bound by, as a condition precedent to receiving
said benefits and compensation, the Release attached hereto as Exhibit A, such
Release being incorporated herein by reference.
 
20. Deferred Compensation; Additional Payments.
 
(a) This Agreement is intended to meet the requirements of Section 409A of the
Code and shall be administered, construed and interpreted in accordance with
such intent.  To the extent that an award or payment, or the settlement or
deferral thereof, is subject to Section 409A of the Code, except as the Board
and Executive otherwise determine in writing, the award shall be granted, paid,
settled or deferred in a manner that will meet the requirements of Section 409A
of the Code, including regulations or other guidance issued with respect
thereto, such that the grant, payment, settlement or deferral shall not be
subject to the additional tax applicable under Section 409A of the Code.  In the
event additional regulations or other guidance is issued under Section 409A of
the Code or a court of competent jurisdiction provides additional authority
concerning the application of Section 409A with respect to the payments
described hereunder, then the provisions regarding such payments shall be
amended to permit such payments to be made at the earliest time allowed under
such additional regulations, guidance or authority that is practicable and
achieves the original intent of this Agreement.
 
(b) Notwithstanding anything in this Agreement or any other agreement to the
contrary, in the event it is determined that any payments or distributions
(including, without limitation, the vesting of an option or other non-cash
benefit or property or the forgiveness of any indebtedness) by the Company or
any affiliate (as defined under the Securities Act of 1933, as amended, and the
regulations thereunder) thereof or any other person to or for the benefit of the
Executive, whether paid or payable pursuant to the terms of this Agreement, or
pursuant to any other agreement or arrangement with the Company or any such
affiliate (“Payments”), would be subject to the excise tax imposed by Section
4999 of the Code, or any successor provision, or any interest or penalties with
respect to the excise tax (the excise tax, together with any interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
the Executive will be entitled to receive an additional payment from the Company
(a “Gross-Up Payment”) in an amount that after payment by the Executive of all
taxes (including, without limitation, any interest or penalties imposed with
respect to such taxes and any Excise Tax) imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment
 
-19-

--------------------------------------------------------------------------------


 
equal to the Excise Tax imposed upon the Payments.  The amount of the Gross-Up
Payment will be calculated by the Company’s independent accounting firm, engaged
immediately prior to the event that triggered the payment, in consultation with
the Company’s outside legal counsel.  For purposes of making the calculations
required by this Section, the accounting firm may make reasonable assumptions
and approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code, provided that the accounting firm’s determinations must be made with
substantial authority (within the meaning of Section 6662 of the Code).  The
Gross-Up Payment will be paid on the Executive’s last day of employment or on
the occurrence of the event that results in the imposition of the Excise Tax, if
later.  If the precise amount of the Gross-Up Payment cannot be determined on
the date it is to be paid, an amount equal to the best estimate of the Gross-Up
Payment will be made on that date and, within 10 days after the precise
calculation is obtained, either the Company will pay any additional amount to
the Executive or the Executive will pay any excess amount to the Company, as the
case may be.  If subsequently the Internal Revenue Service (the “IRS”) claims
that any additional Excise Tax is owing, an additional Gross-Up Payment will be
paid to the Executive within 30 days of the Executive providing substantiation
of the claim made by the IRS.  After payment to the Executive of the Gross-Up
Payment, the Executive will provide to the Company any information reasonably
requested by the Company relating to the Excise Tax, the Executive will take
those actions as the Company reasonable requests to contest the Excise Tax,
cooperate in good faith with the Company to effectively contest the Excise Tax
and permit the Company to participate in any proceedings contesting the Excise
Tax.  The Company will bear and pay directly all costs and expenses (including
any interest or penalties on the Excise Tax), and indemnify and hold the
Executive harmless, on an after-tax basis, from all such costs and expenses
related to such contest.  Should it ultimately be determined that any amount of
an Excise Tax is not properly owed, the Executive will refund to the Company the
related amount of the Gross-Up Payment.  Notwithstanding anything in this
Section to the contrary, all Gross-Up Payments due under this Section shall be
made prior to the end of the Executive’s taxable year following the year in
which the related taxes are remitted to the taxing authority.
 
21. Entire Agreement.  This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and, as of the
Effective Date and except as provided in Section 1(a), supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereto.
 

 
-20-

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.
 

 
Rex Energy Operating Corp. (the “Company”
     
By:       /s/ Benjamin W. Hulburt
 
Name:  Benjamin W. Hulburt
 
Title:  President and Chief Executive Officer
         
William L. Ottaviani (the “Executive”)
         
   /s/   William L. Ottaviani
   




 
-21-

--------------------------------------------------------------------------------

 

EXHIBIT A
 
RELEASE
 
The Executive hereby irrevocably and unconditionally releases, acquits and
forever discharges the Company (as defined in the Executive’s Employment
Agreement) and its affiliated companies, including, without limitation, Rex (as
defined in the Executive’s Employment Agreement), and their directors, officers,
employees and representatives, (collectively “Releasees”), from any and all
claims, liabilities, obligations, damages, causes of action, demands, costs,
losses and/or expenses (including attorneys’ fees) of any nature whatsoever,
whether known or unknown, including, but not limited to, rights arising out of
alleged violations of any contracts, express or implied, any covenant of good
faith and fair dealing, express or implied, or any tort, or any legal
restrictions on the Company’s right to terminate employees, or any federal,
state or other governmental statute, regulation, or ordinance, including,
without limitation, Title VII of the Civil Rights Act of 1964, as amended, the
Age Discrimination in Employment Act of 1967, as amended, the Pennsylvania Human
Relations Act, as amended, and the Pennsylvania Wage Payment and Collection Law,
which the Executive claims to have against any of the Releasees (in each case,
except as to indemnification provided by (a) the Executive’s Employment
Agreement with the Company (as amended or superseded from time to time) and/or
(b) by the Company’s bylaws and any indemnification agreement or arrangement
permitted by Section 145 of the Delaware General Corporation Law and by
directors, officers and other liability insurance coverage’s to the extent you
would have enjoyed such coverages had you remained a director or officer of the
Company).  In addition, the Executive waives all rights and benefits afforded by
any state laws which provide in substance that a general release does not extend
to claims which a person does not know or suspect to exist in his favor at the
time of executing the release which, if known by him, must have materially
affected the Executive’s settlement with the other person.  The only exception
to the foregoing are claims and rights that may arise after the date of
execution of this Release, claims and rights arising under any employee benefit
plan (including, but not limited to the Long Term Incentive Plan and the Annual
Incentive Plan) and claims and rights arising under Section 8 of the Executive’s
Employment Agreement.
 
The Executive understands and agrees that:
 
 
A.
He has a period of 21 days within which to consider whether he desires to
execute this Agreement, that no one hurried him into executing this Agreement
during that 21-day period, and that no one coerced him into executing this
Agreement.

 
 
B.
He has carefully read and fully understands all of the provisions of this
Agreement, and declares that the Agreement is written in a manner that he fully
understands.

 
 
C.
He is, through this Agreement, releasing the Releasees from any and all claims
he may have against the Releasees, and that this Agreement constitutes a release
and discharge of claims arising under the Age Discrimination in Employment Act
of 1967, as amended, 29 U.S.C. §§ 621-634, including the Older Workers’ Benefit
Protection Act, 29 U.S.C. § 626(f).

 
 
-22-

--------------------------------------------------------------------------------

 
 
 
D.
He declares that his agreement to all of the terms set forth in this Release is
knowing and is voluntary.

 
 
E.
He knowingly and voluntarily intends to be legally bound by the terms of this
Release.

 
 
F.
He was advised and hereby is advised in writing to consult with an attorney of
his choice concerning the legal effect of this Release prior to executing this
Release.

 
 
G.
He understands that rights or claims that may arise after the date this
Agreement is executed are not waived.

 
 
H.
He understands that, in connection with the release of any claim of age
discrimination, he has a period of seven days to revoke his acceptance of this
Release, and that he may deliver notification of revocation by letter or
facsimile addressed to the General Counsel of the Company, at _____________, or
(___) -___.____.  Executive understands that this Agreement will not become
effective and binding with respect to a claim of age discrimination until after
the expiration of the revocation period.  The revocation period commences when
Executive executes this Agreement and ends at 11:59 p.m. on the seventh calendar
day after execution, not counting the date on which Executive executes this
Agreement.  Executive understands that if he does not deliver a notice of
revocation before the end of the seven-day period described above, that this
Agreement will become a final, binding and enforceable release of any claim of
age discrimination.  This right of revocation shall not affect the release of
any claim other than a claim of age discrimination arising under federal law.

 
 
I.
He understands that nothing in this Agreement shall be construed to prohibit
Executive from filing a charge or complaint, including a challenge to the
validity of this Agreement, with the Equal Employment Opportunity Commission or
participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission.

 
AGREED AND ACCEPTED, on this _____ day of ________________, _______.
 

 
William L. Ottaviani (“Executive”)
 
 
 
 
 






 
-23-

--------------------------------------------------------------------------------

 
